Case: 11-14794   Date Filed: 07/20/2012   Page: 1 of 2

                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 11-14794
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:11-cr-00238-RAL-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MARK BROWN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 20, 2012)



Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-14794    Date Filed: 07/20/2012   Page: 2 of 2

      Craig L. Crawford, appointed counsel for Mark Brown in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brown’s convictions and

sentences are AFFIRMED.




                                         2